Exhibit 10.2

COOPER-STANDARD HOLDINGS INC. 2011 OMNIBUS INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

THIS AGREEMENT (this “Agreement”), is made effective as of the 30th day of
March, 2012 (the “Date of Grant”), between Cooper-Standard Holdings Inc., a
Delaware corporation (the “Company”), and the individual whose name is set forth
on the signature page hereof (the “Participant”):

R E C I T A L S:

WHEREAS, the Company has adopted the Cooper-Standard Holdings Inc. 2011 Omnibus
Incentive Plan (the “Plan”), which Plan is incorporated herein by reference and
made a part of this Agreement. Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the Options provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1. Grant of the Options. The Company hereby grants to the Participant the right
and option to purchase, on the terms and conditions hereinafter set forth and
subject to adjustment as set forth in the Plan, Options to purchase any part or
all of an aggregate of 24,200 Shares. The purchase price of the Shares subject
to the Options shall be US $43.74 per Share (the “Option Price”). The Options
are intended to be non-qualified stock options, and are not intended to be
treated as options that comply with Section 422 of the Code.

 

2. Vesting.

(a) Vesting While Employed.

(i) Subject to to the Participant’s continued employment with the Company or its
Affiliate, the Option shall vest with respect to all of the Shares covered by
the Option on the third anniversary of the Date of Grant.

(ii) Notwithstanding the foregoing, in the event of a Change of Control while
the Participant remains in employment with the Company or its Affiliate, 50% of
the then unvested portion of the Option shall, to the extent outstanding,
immediately become fully vested and exercisable, and the remaining 50% of such
portion shall vest in accordance with Section 2(a)(i); provided, however, that
upon termination of the Participant’s employment by the Company and its
Affiliates without Cause or by the Participant for Good Reason, in each case
within two years after a Change of Control, the remaining unvested portion of
the Option shall, to the extent outstanding, immediately become fully vested and
exercisable.



--------------------------------------------------------------------------------

(b) Termination of Employment. Notwithstanding anything to the contrary
contained in any employment agreement between the Participant and the Company,
the treatment of the Options following Participant’s termination of employment
shall be governed exclusively by the Plan and this Agreement, except to the
extent that capitalized terms used in the Plan or this Agreement are
specifically defined by reference to such employment agreement. Subject to the
provisos in Section 2(a)(ii), if the Participant’s employment with the Company
and its Affiliates terminates for any reason, the Options shall, to the extent
not then vested, be canceled by the Company without consideration, and the
vested portion of the Options shall remain exercisable for the period set forth
in Section 3(a); provided that upon termination of the Participant’s employment
by the Company and its Affiliates without Cause, by the Participant for Good
Reason, or due to the Participant’s death, Disability or Retirement, the
Participant shall be deemed vested as of the date of such termination in a
number of Shares subject to the Option equal to (x) the total number of Shares
subject to the Option multiplied by (y) a fraction, the numerator of which is
the number of the Participant’s days of employment from the Date of Grant
through the date of termination and the denominator of which is 1,095, and any
remaining unvested portion of the Option shall be canceled by the Company
without consideration. For the avoidance of doubt, Participant’s service
provided solely in the capacity of a non-employee director shall not be
considered a continuation of employment for purposes of this Agreement.

 

3. Exercise of Option.

(a) Period of Exercise. Subject to the provisions of the Plan and this
Agreement, the Participant may exercise all or any part of the vested portion of
the Option at any time prior to the earliest to occur of:

(i) the tenth anniversary of the Date of Grant;

(ii) the first anniversary of the date of the Participant’s termination of
employment due to death, Disability, Retirement, by the Company and its
Affiliates without Cause, by the Participant for Good Reason, or in connection
with a Change of Control; and

(iii) 90 days following the date of the Participant’s termination of employment
by the Company and its Affiliates for Cause or by the Participant without Good
Reason.

(b) Method of Exercise.

(i) Subject to Section 3(a), the vested portion of an Option may be exercised by
delivering to the Company at its principal office written notice of intent to so
exercise; provided that such portion may be exercised with respect to whole
Shares only. Such notice shall specify the number of Shares for which such
portion is being exercised and shall be accompanied by payment in full of the
Option Price. The payment of the Option Price may be made at the election of the
Participant (i) in cash or its equivalent (e.g., by check), (ii) to the extent
permitted



--------------------------------------------------------------------------------

by the Committee, in Shares having a Fair Market Value equal to the aggregate
Option Price for the Shares being purchased and satisfying such other
requirements as may be imposed by the Committee; provided that such Shares have
been held by the Participant for no less than six months (or such other period,
if any, as established from time to time by the Committee in order to avoid
adverse accounting treatment applying generally accepted accounting principles),
(iii) partly in cash and, to the extent permitted by the Committee, partly in
such Shares or (iv) if there is a public market for the Shares at such time and
if the Committee has authorized or established any required plan or program,
through the delivery of irrevocable instructions to a broker to sell Shares
obtained upon the exercise of an Option and to deliver promptly to the Company
an amount out of the proceeds of such sale equal to the aggregate Option Price
for the Shares being purchased. The Participant shall not have any rights to
dividends or other rights of a stockholder with respect to Shares subject to an
Option until the Participant has given written notice of exercise of the Option,
paid in full for such Shares and, if applicable, has satisfied any other
conditions imposed by the Committee pursuant to the Plan.

(ii) Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Options may not be exercised prior to the completion of any
registration or qualification of the Options or the Shares under applicable
state and federal securities or other laws, or under any ruling or regulation of
any governmental body or national securities exchange that the Committee shall
in its sole discretion determine to be necessary or advisable.

(iii) Upon the Company’s determination that an Option has been validly exercised
as to any of the Shares, the Company shall issue a certificate or certificates
in the Participant’s name for such Shares; provided that the Committee may
determine instead that such Shares shall be evidenced by book-entry
registration. However, the Company shall not be liable to the Participant for
damages relating to any delays in issuing any such certificates to the
Participant, any loss of any such certificates, or any mistakes or errors in the
issuance of any such certificates or in any such certificates themselves;
provided that the Company shall correct any such errors caused by it.

(iv) In the event of the Participant’s death, the vested portion of the Options
shall remain exercisable by the Participant’s executor or administrator, or the
Person or Persons to whom the Participant’s rights under this Agreement shall
pass by will or by the laws of descent and distribution as the case may be, to
the extent set forth in Section 3(a). Any heir or legatee of the Participant
shall take rights herein granted subject to the terms and conditions hereof.

 

4. No Right to Continued Employment. The granting of the Options evidenced
hereby and this Agreement shall impose no obligation on the Company or any of
its Affiliates to continue the employment of the Participant and shall not
lessen or affect the Company’s or its Affiliate’s right to terminate the
employment of the Participant.



--------------------------------------------------------------------------------

5. Legend on Certificates. The certificates representing the Shares purchased by
exercise of the Options, if applicable, shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions, including reference to the fact that all Shares acquired hereunder
shall be subject to the terms of a stockholders agreement, if any.

 

6. Transferability. The Options may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant
otherwise than by will or by the laws of descent and distribution, and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance. No
such permitted transfer of an Option to heirs or legatees of the Participant
shall be effective to bind the Company unless the Committee shall have been
furnished with written notice thereof and a copy of such evidence as the
Committee may deem necessary to establish the validity of the transfer and the
acceptance by the transferee or transferees of the terms and conditions hereof.
During the Participant’s lifetime, the Options are exercisable only by the
Participant.

 

7. Withholding. The Participant may be required to pay to the Company or any
Affiliate, and the Company and its Affiliates shall have the right and are
hereby authorized to withhold, any applicable withholding taxes in respect of
the Options, their exercise or any payment or transfer under or with respect to
the Options and to take such other action as may be necessary in the opinion of
the Committee to satisfy all obligations for the payment of such withholding
taxes.

 

8. Securities Laws. Upon the acquisition of any Shares pursuant to the exercise
of the Options, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.

 

9. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.

 

10. Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS OF
LAWS.

 

11.

Options Subject to Plan. By entering into this Agreement, the Participant agrees
and acknowledges that the Participant has received and read a copy of the Plan,
the Commitment Agreement and the Plan of Reorganization. The Options are subject
to the Plan. The terms



--------------------------------------------------------------------------------

  and provisions of the Plan as they may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.

 

12. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

COOPER-STANDARD HOLDINGS INC. By:    /Kimberly L. Dickens/   Vice President,
Human Resources

 

Agreed and acknowledged as of the

date first above written:

 /James S. McElya/ Participant: James S. McElya